ORDER
The Disciplinary Review Board on April 3, 1996, having filed with the Court its decision concluding that FRANCIS H. SCALESSA of SUMMIT, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months, for violation of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4 (failure to communicate), RPC 1.15(b) (failure to deliver client property), RPC 1.5(b) (failure to provide a written retainer agreement), RPC 4.1(a)(1) (making a false statement to a third party), RPC 8.1(b) (failure to cooperate with the ethics authorities) and RPC 8.4(c) (misrepresentation to clients and third parties);
And the Disciplinary Review Board having further concluded that prior to reinstatement respondent should provide proof of his successful completion of twelve hours of courses in professional responsibility, and that on reinstatement respondent should practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and submit certified annual audits of his accounts to the Office of Attorney Ethics for a period of two years, said reports to be prepared by an accountant approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that FRANCIS XL SCALESSA is hereby suspended from the practice of law for a period of three months and until the further Order of the Court, effective June 17, 1996; and it is further
ORDERED that prior to reinstatement respondent shall provide proof that he has successfully completed twelve hours of courses in professional responsibility; and it is further
*167ORDERED that on reinstatement respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics; for a period of two years and until further Order of the Court; and it is further
ORDERED that on reinstatement respondent shall submit to the Office of Attorney Ethics certified annual audits conducted by an accountant approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.